Name: 88/515/EEC: Commission Decision of 27 September 1988 on improving the efficiency of agricultural structures in France in accordance with Council Regulation (EEC) No 797/85 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-10-18

 Avis juridique important|31988D051588/515/EEC: Commission Decision of 27 September 1988 on improving the efficiency of agricultural structures in France in accordance with Council Regulation (EEC) No 797/85 (Only the French text is authentic) Official Journal L 283 , 18/10/1988 P. 0028 - 0030*****COMMISSION DECISION of 27 September 1988 on improving the efficiency of agricultural structures in France in accordance with Council Regulation (EEC) No 797/85 (Only the French text is authentic) (88/515/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas, in accordance with Article 24 (4) of Regulation (EEC) No 797/85, the French Government notified the laws, regulations and administrative provisions listed in the Annex to this Decision concerning the implementation of Regulation (EEC) No 797/85; Whereas under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution by the Community towards the common measure referred to in Article 1 of the abovementioned Regulation are satisfied in the light of the compatibility of the said provisions with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the aids provided for in Article 4 of Regulation (EEC) No 797/85 are reserved for farmers practising farming as their main occupation within the meaning of Article 2 (5) of that Regulation; whereas Article 2 -1o of Decree No 85-1144 must therefore be applied in such a way that in each case France actually verifies whether that condition is being observed; Whereas the investment aids granted to farmers not submitting a material improvement plan are subject to the limitations and restrictions provided for in Article 8 (2), (3) and (4) of Regulation (EEC) No 797/85; Whereas Decree No 85-1144, to which are subject all the investment aids existing in France in the areas governed by Regulation (EEC) No 797/85, satisfies that condition; whereas, however, France must ensure that when the various measures are applied, the bodies and authorities empowered to grant the investment aids observe this provision; Whereas Community financial contributions to the system of aid provided for the installation of young farmers are made only in cases satisfying the criteria laid down in Article 7 (1) of Regulation (EEC) No 797/85 and may not exceed the amounts laid down therein; Whereas, subject to the above comments, the measures laid down in the provisions notified meet the conditions and objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The laws, regulations and administrative provisions set out in the Annex to this Decision and notified by the French Government pursuant to Article 24 (4) of Regulation (EEC) No 797/85 satisfy the conditions for a Community financial contribution towards the common measure referred to in Article 1 of the abovementioned Regulation, subject to the following conditions: (a) France shall ensure, pursuant to Article 2 -1o of Decree No 85-1144, that the investment aids are granted only to farmers practising farming as their main occupation within the meaning of Article 2 (5) of Regulation (EEC) No 797/85; (b) France shall ensure that the investment aids granted to farmers not submitting a material improvement plan take account of the limitations and restrictions laid down in Article 8 (2), (3) and (4) of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 27 September 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1. ANNEX List of laws, regulations and administrative provisions which are the subject of this Decision I. DECRESS - Decree No 85-1114 of 30 October 1985 on the material improvement of farms - Decree No 86-171 of 5 February 1986 amending Decree No 85-1144 - Decree No 86-176 of 23 February 1988 on aids for the installation of young farmers - Decree No 88-69 of 20 January 1988 amending Decree No 77-566 of 3 June 1977 on mountain and hill farming and farming in certain less-favoured areas. II. ORDERS - Order of 2 November 1985 on special livestock loans granted by the CrÃ ©dit agricole mutuel (cooperative credit association) - Order of 30 October 1985 on interest rates and special conditions for the grant of special modernization loans by the CrÃ ©dit agricole mutuel - Order of 30 October 1985 on the amounts and the ceilings of aids - Order of 30 October 1985 on professional competence - Order of 5 February 1986 on the maximum amounts of investments related to forestry and tourism likely to qualify for aid - Order of 4 March 1986 on special modernization aids - Order of 5 December 1985 implementing Articles 2-4 ° - second subparagraph and 2-6 ° of Decree No 85-1144 - Order of 10 July 1986 on special modernization loans from the CrÃ ©dit agricole mutuel - Order of 10 July 1986 on special livestock loans from the CrÃ ©dit agricole mutuel - Order of 10 July 1986 on special medium-term loans from the CrÃ ©dit agricole mutuel - Order of 10 July 1986 amending the Order of 2 February 1978 on long-term loans with interest-rate subsidies granted by the CrÃ ©dit agricole mutuel to enable certain land operations to be carried out - Order of 10 July 1986 amending the Order of 29 July 1985 implementing Decree No 84-476 of 18 June 1984 introducing loans for special crop products granted by the CrÃ ©dit agricole mutuel - Order of 10 July 1986 on special loans granted by the CrÃ ©dit agricole mutuel to farm machinery cooperatives - Order of 23 February 1988 on installation allowances for young farmers - Order of 23 February 1988 on special medium-term loans granted by the CrÃ ©dit agricole mutuel - Order of 20 January 1988 fixing the aids granted to certain categories of farmers in mountain and hill and less-favoured areas. III. CIRCULARS AND DEPARTMENTAL MEMORANDA - Circular DIAME/SSEA/No 5002 of 9 January 1986: Investment aids and modernization of agricultural holdings, material improvement plan, other modernization aids. - Circular DIAME/SSEA/No 5007 of 10 March 1986: Aids for investments related to tourism under material improvement plans. - Departmental memorandum DIAME/SSEA/No 5007 of 18 March 1986: Material improvement plans (plans d'amÃ ©lioration matÃ ©rielle, PAM) and development plans (plans de dÃ ©veloppement, PD), fixing reference wages for 1985. - Circular DIAME/SSEA/No 5010 of 27 March 1986: Special modernization aids. Launching aids for the GAEC (1), CUMA (2), pasture groups and pastureland associations. - Departmental memorandum DIAME/SSEA/No 5019 of 25 June 1986: Material improvement plans (plans d'amÃ ©lioration matÃ ©rielle, PAM) submitted by the GAEC. - Departmental memorandum DIAME/SSEA/No 5025 of 7 August 1987: Material improvement plan: equivalent subsidy tables. Development plans: amendments to maximum amounts of aids and equivalent subsidy tables. - Departmental memorandum DIAME/SSEA/No 5026 of 26 August 1986: Material improvement plans: fixing of reference wages for 1986. - Departmental memorandum DIAME/SSEA/No 5001 of 22 January 1987: Material improvement plans: financing of investments in the case of GAEC involving one or more young farmers. - Circular DIAME/SSEA/No 5003 DF/SDAEF No 3002 of 28 January 1987: Aids for forestry investments under material improvement plans. - Departmental memorandum DEPSE/SDEA/No 7001 of 6 March 1987: Material improvement plans: financing of investments in the case of GAEC involving one or more young farmers: details concerning the maximum rate of aids. - Departmental memorandum DEPSE/SDEEA/No 7027 of 6 July 1987: Material improvement plans: fixing of reference wages for 1987. - Departmental memorandum DEPSE/SSEA/No 7030 of 17 July 1987: Material improvement plans: schemes presented by associated holdings not resulting from a total merger of holdings. - Circular DEPSE/SDEEA C 87/No 7002 of 30 December 1987 on compensatory allowances for 1987/1988 wintering. - Circular DEPSE/SDEEA C 88/No 7006 of 8 March 1988 on compensatory allowances for 1987/1988 wintering, new measures. - Circular DEFR/SDDR C 88/No 3002 of 25 February 1988 on collective investment aids in mountain, hill and less-favoured areas, 1988. (1) GAEC: Groupement agricole d'exploitation en commun (joint farming group). (2) CUMA: CoopÃ ©ratives d'utilisation en commun de matÃ ©riel agricole (farm machinery cooperatives).